Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 20, 2021

                                       No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                                 v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-09053
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
    Appellants' motion for extension of time to file their brief is granted. We order the brief filed
by May 26, 2021. Further motions for extensions of time will be disfavored. Appellants are
specifically advised that the filing of a motion for leave to consider further orders as part of this
appeal will not be considered good cause to extend the briefing deadline.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court